Exhibit 10.3 CABOT CORPORATION 2009 LONG-TERM INCENTIVE PLAN Stock Option Award Certificate Employee Name This Certificate evidences the grant to you by Cabot Corporation (the “Company” or “Cabot”), subject to the terms provided herein and in the 2009 Long-Term Incentive Plan (as amended from time to time, the “2009 Plan”), of stock options to purchase the number of shares of common stock of Cabot set forth in the table below (such stock options referred to as your “Award”).The principal terms of your Award are described below. Except as otherwise expressly provided, all capitalized terms used that are not defined herein shall have the same meaning as in the 2009 Plan. Non-Qualified Stock Option [Option Award] Grant Date [Date] Exercise Price (Per Share) [Exercise price] Expiration Date [Expiration date] General Terms of your Stock Option.Your stock option gives you the right to purchase shares of common stock of Cabot at the per share exercise price set forth in the table above, subject to the vesting provisions set forth below.This stock option is not intended to constitute an incentive stock option under Section 422 of the Internal Revenue Code, as amended.
